          Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 1 of 41




Javier L. Merino
DANN LAW
372 Kinderkamack Road, Suite 5
Westwood, NJ 07675
Phone: (216) 373-0539
Fax: (216) 373-0536
notices@dannlaw.com

[Additional counsel listed on signature page]

Counsel for Plaintiffs and the Putative Classes

                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 CODY PEPPER, TERRI PEPPER,                        Civil Action No.
 JULIUS BRYANT, KIMBERLY
 HUDSON, DEMYA JOHNSON, and
 ALLISON POWERS, individually, and on
 behalf of all others similarly situated,          CLASS ACTION COMPLAINT

         Plaintiffs,                               JURY DEMAND ENDORSED HEREIN

    v.

 FLUENT, INC. and REWARD ZONE USA,
 LLC,

         Defendants.

         Plaintiffs CODY PEPPER, TERRI PEPPER, JULIUS BRYANT, KIMBERLY HUDSON,

DEMYA JOHNSON, and ALLISON POWERS, individually, and on behalf of all others similarly

situated (“Plaintiffs”) for their Class Action Complaint against Defendants FLUENT, INC. and

REWARD ZONE USA, LLC (collectively, “Defendants”), allege, based upon personal knowledge

with respect to their own experiences, and on information, belief, investigation of counsel, and

review of public documents as to all other matters, as follows:
            Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 2 of 41




                                  NATURE OF THE ACTION

       1.       This is a nationwide consumer class action against Defendants for sending

unsolicited telemarketing text messages to consumers’ residential and cellular telephones

registered on the National Do Not Call Registry in violation of 47 U.S.C. § 227(c) and 47 C.F.R.

§ 64.1200 using automatic telephone dialing systems (“ATDS”) and artificial or prerecorded

voices in violation of 47 U.S.C.§ 227(b).

       2.       Plaintiff Allison Powers also asserts violations of North Carolina state law

prohibitions against unfair and deceptive practices in telemarketing, N.C. Gen. Stat. §§ 75-100, et

seq.

       3.       Plaintiffs Terri Pepper, Julius Bryant, and Kimberly Hudson also assert violations

of Texas state law prohibitions against unfair and deceptive practices in telemarketing, Tex. Bus.

and Comm. Code §§ 301.001, et seq.

       4.       Plaintiff Cody Pepper also asserts violations of Washington state law prohibitions

against unfair and deceptive practices in telemarketing, Wash. Stat. § 19.160.010, et seq., Wash.

Stat. § 19.86.010, et seq., and Wash. Stat. § 80.36.005, et seq.

       5.       Defendants did not obtain the prior express consent of Plaintiffs or Class members

before sending the unsolicited text messages that form the basis for Defendants’ liability.

       6.       Furthermore, Plaintiffs Cody Pepper, Bryant, Hudson, Johnson, and Powers and

members of the Do Not Call Classes defined below were registered on the National Do Not Call

Registry when the violative text messages were sent.

       7.       Plaintiffs bring this lawsuit to recover their damages and obtain redress on behalf

of themselves and Classes of similarly situated individuals who were and are being targeted by




                                                 2
            Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 3 of 41




Defendants’ relentless barrage of automated––and oftentimes deceptive––telemarketing text

messages.

                           PARTIES, JURISDICTION, AND VENUE

       8.       Plaintiff Cody Pepper (“Cody Pepper”) is a citizen of Washington.

       9.       Cody Pepper has registered his residential cellular phone number ending in 4946

on the National Do Not Call Registry since April 4, 2010.

       10.      Plaintiff Terri Pepper (“Terri Pepper”) is a citizen of Texas.

       11.      Terri Pepper has registered her residential cellular phone number ending in 0401

on the National Do Not Call Registry since December 15, 2004.

       12.      Plaintiff Julius Bryant (“Bryant”) is a citizen of Texas.

       13.      Bryant has registered his residential cellular phone number ending in 7782 on the

National Do Not Call Registry since March 31, 2019.

       14.      Plaintiff Kimberly Hudson (“Hudson”) is a citizen of Texas.

       15.      Hudson has registered her residential cellular phone number ending in 2672 on the

National Do Not Call Registry since July 12, 2003.

       16.      Plaintiff DeMya Johnson (“Johnson”) is a citizen of Alabama.

       17.      Johnson has registered her residential cellular phone number ending in 8330 on the

National Do Not Call Registry since December 16, 2019.

       18.      Plaintiff Allison Powers (“Powers”) is a citizen of North Carolina.

       19.      Powers has registered her residential cellular phone number ending in 9718 on the

National Do Not Call Registry since November 17, 2007.

       20.      Defendant Fluent, Inc. (“Fluent”) is a Delaware corporation with its principal place

of business at 300 Vesey St., 9th Floor, New York, New York 10282.




                                                  3
               Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 4 of 41




          21.        Defendant Reward Zone USA, LLC (“Reward Zone”) is a Delaware limited

liability company with its principal place of business at 128 Court Street, 3rd Floor, White Plains,

New York 10601. Fluent owns 100% of Reward Zone.

          22.        The Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227.

          23.        This Court has personal jurisdiction over Defendants because they maintain their

principal places of business in this District, are at home in this District, and they conducted a

significant amount of business in this District, solicited consumers in this District, and continue to

direct, oversee, and engage in the complained of activity within this District.

          24.        Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because each

Defendant resides in this District and this Court has personal jurisdiction over each Defendant.

                                  DEFENDANTS’ BUSINESS PRACTICES

          25.        Defendants’ digital marketing and advertising services to businesses include selling

consumers’ information to use for advertising purposes.

          26.        Fluent also provides services for political advocacy groups for which it recently

paid a $4 million fine to the Attorney General of New York (“NYAG”) for using real consumers’

identities to generate completely fabricated comments in support of repealing net neutrality in

2017. 1

          27.        Fluent bills itself as a “performance-based” marketing company.

          28.        According to its Shareholders’ Annual Report for 2020, Fluent “primarily

perform[s] customer acquisition services by operating highly scalable digital marketing campaigns




          1
              In re James v. Fluent, Inc., Assurance No. 21-027 (May 6, 2021).


                                                            4
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 5 of 41




through which [it] connects [its] advertiser clients with consumers they are seeking to reach.”

Fluent SEC Form 10-K, page 1 (Mar. 16, 2021).

       29.     To generate leads for their business clients, Defendants employ a business model

known as co-registration, where consumers are sent advertisements and solicitations in the guise

of incentives––often illusory––such as gift cards and sweepstakes entries to entice them into

providing answers to survey questions that provide Defendants with their consumer and personal

information.

       30.     Typically, a consumer who finds himself or herself at a landing page of one of

Defendants’ many websites––after clicking on an oftentimes deceptive link contained in one of

Defendants’ unsolicited text messages––is promised a specific incentive or reward, such as a gift

card or free merchandise, upon the completion of “purchase requirements,” like buying a

completely different product or answering questions.

       31.     Consumers who respond to Defendants’ offers are in for a wild goose chase.

       32.     According to findings of the NYAG, the NYAG investigator had to navigate

through 75 webpages during this process.

       33.     In the course of navigating through all of these pages, consumers are presented with

so-called deals for products and merchandise of Defendants’ clients other than the originally

promised merchandise or reward.

       34.     Typically, consumers must create an account, subscribe, or enroll in other goods or

services in order to have a chance to obtain the originally promised incentive.

       35.     Defendants’ websites are designed with a “mobile first” approach.




                                                 5
          Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 6 of 41




        36.     To get as many consumers as possible to land on Defendants’ webpages,

Defendants deploy short message service/multimedia messaging service (“SMS/MMS” or “text

messages”) to consumers’ cellular telephones.

        37.     According to Twilio, open rates for SMS marketing were around 82% in 2017.

        38.     Consumers clicked through to links in text messages at a 36% rate on average. See

https:// www.twilio.com/learn/call-and-text-marketing/sms-marketing-vs-email (last visited May

25, 2021).

        39.     Fluent reports that “approximately 90% of its users engage with [its] media on their

mobile devices or tablets.” See Fluent 2020 Annual Report, page 1.

        40.     Defendants flagrantly disregard laws concerning privacy and telephone marketing

solicitation.

        41.     Defendants send text messages to consumers without prior express consent, often

on fraudulent terms, such as misrepresenting the text message as a package tracking notification.

        42.     This induces consumers to click on Internet links in the text message which

automatically navigates their cellular telephone Internet browser to Defendants’ landing pages.

        43.     Defendants targeted Plaintiffs in their unlawful scheme.



                       DEFENDANTS SENT TELEMARKETING
              TEXT MESSAGES TO PLAINTIFFS WITHOUT PRIOR CONSENT

                                      Plaintiff Terri Pepper

        44.     On August 20, 2020, at 9:59 a.m., Terri Pepper’s phone number ending in 0401

received the following text purportedly originating from cashappalertskbfkyf@thzukj.com: “$750

Cash-App-Transfer is pending your confirmation thzukj.com/8066830401nkcosba.”




                                                 6
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 7 of 41




       45.      At or around the time the text message was sent, clicking on the link caused one’s

smartphone      to   open   an   Internet   browser   page    and   navigate    automatically    to

promotionsonlineusa.com, a Reward Zone website.

       46.      Defendants did not obtain Terri Pepper’s prior express consent before sending this

text message.

                                      Plaintiff Cody Pepper

       47.      On January 14, 2020, at 5:48 a.m., Cody Pepper’s phone number ending in 4946

received the following text purportedly originating from (760) 963-3611: “Amazon 2020

resolutions: 1) not to be greedy 2) care more about the customers. So you’ll get $130 freebies to

do a survey TERRI -> a8vrm.info.SRbTldZ1eEZ.”

       48.      On January 15, 2020, at 6:53 p.m., Cody Pepper’s phone number ending in 4946

received the following text purportedly originating from (831) 620-9366: “Hello TERRI, your

FEDEX package with tracking code GB-6412-GH83 is waiting for you to set delivery preferences:

b7cne.info/p4AnWKmSAsV.”

       49.      On September 26, 2020, at 9:56 a.m., Cody Pepper’s phone number ending in 4946

received the following text purportedly originating from (347) 225-4612: “Fanta, final notice about

the USPS shipment 3D56R5 from 07/14/2020. Click sj1v.info/PhlJ11CHRu.”

       50.      At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to Enteprize.com which,

by navigating to other pages using hyperlinks and responding to prompts, eventually directed the

consumer to retailproductsusa.com, a Reward Zone website.




                                                7
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 8 of 41




       51.    On September 30, 2020, at 10:18 a.m., Cody Pepper’s phone number ending in

4946 received the following text purportedly originating from (646) 328-8703: “Fanta, your

regular Netflix payment is on hold: te5n.info/iUfnDc3Byr.”

       52.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to rewardsproven.com

which, by navigating to other pages using hyperlinks and responding to prompts, eventually

directed the consumer to promotionsonlineusa.com, a Reward Zone website.

       53.    Defendants did not obtain Cody Pepper’s prior express consent before sending

these text messages.

                                    Plaintiff Julius Bryant

       54.    On April 30, 2020, at 1:03 p.m., Bryant’s phone number ending in 7782 received

the following text from the number purporting to be (281) 972-5614: “Congratulations Five of you

received $500 gift card from Walmart. Claim it at giftcars.us T4 Thursday 1:03 p.m.”

       55.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open its Internet browser and navigate automatically to promotionsonlineusa.com,

a Reward Zone website.

       56.    On May 12, 2020, at 3:47 p.m., Bryant’s phone number ending in 7782 received

the following text from the number purporting to be (346) 347-7886: “One package is available

for shipment…Confirm delivery-address http://bg.totaltrack6.us/xhnft/bnFHKdP here.”

       57.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to Joysurveys.com which,

by navigating to other pages using hyperlinks and responding to prompts, eventually directed the

consumer to promotionsonlineusa.com, a Reward Zone website.




                                               8
           Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 9 of 41




       58.     Defendants did not obtain Bryant’s prior express consent before sending these text

messages.

                                  Plaintiff Kimberly Hudson

       59.     On June 6, 2020, at 12:26 p.m., Hudson’s phone number ending in 2672 received

the following text from the number purporting to be (657) 368-9881: ALERT: Kimberly, please

check the details for shipment ID: AmazonRewards 4G5sR3 here: g7smv.info/G6i7EP499d

Package: $110 goodies.”

       60.     At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to todaysnewcustom.com

which, by navigating to other pages using hyperlinks and responding to prompts, eventually

directed the consumer to promotionsonlineusa.com, a Reward Zone website.

       61.     On June 21, 2020, at 1:37 p.m., Hudson’s phone number ending in 2672 received

the following text from the number purporting to be (714) 552-2357: “Kohls ALERTS: not $129,

but for FREE! That’s the Kohl’s deal of the week: h6smz.info/n7rJp9kYFi.”

       62.     At or around the time the text message was sent, clicking on the link caused one’s

smartphone    to   open   an    Internet   browser   page    and   navigate   automatically    to

program.mynewrewto.com which, by navigating to other pages using hyperlinks and responding

to prompts, eventually directed the consumer to promotionsonlineusa.com, a Reward Zone

website.

       63.     On September 9, 2020, at 11:04 a.m., Hudson’s phone number ending in 2672

received the following text from the number purporting to be (302) 423-3111: “Kimberly, final

notice for the USPS shipment 5l77D1 from 05/21/2020. Go to: m5smz.info/RX7EDFhV2y.”




                                               9
           Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 10 of 41




       64.     At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to enteprize.com which,

by navigating to other pages using hyperlinks and responding to prompts, eventually directed the

consumer to retailproductsusa.com, a Reward Zone website.

       65.     On September 10, 2020, at 6:57 p.m., Hudson’s phone number ending in 2672

received the following text from the number purporting to be (803) 436-9097: “Kimberly, urgent

notice about the USPS shipment 1R56L8 from 07/20/2020. Go to: m6szv.info/Ek3HNighS.”

       66.     At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to enteprize.com which,

by navigating to other pages using hyperlinks and responding to prompts, eventually directed the

consumer to retailproductsusa.com, a Reward Zone website.

       67.     On September 26, 2020, at 7:46 p.m., Hudson’s phone number ending in 2672

received the following text from the number purporting to be (310) 561-5765: “Alejandra, urgent

notice about your USPS shipment 5H32S4 from 06/15/2020. Proceed to sq2m.info/9FcacRuroR.”

       68.     At or around the time the text message was sent, clicking on the link caused one’s

smartphone     to   open   an   Internet   browser   page    and   navigate   automatically    to

sprogram.ournewwayz.com which, by navigating to other pages using hyperlinks and responding

to prompts, eventually directed the consumer to promotionsonlineusa.com, a Reward Zone

website.

                                   Plaintiff DeMya Johnson

       69.     On May 9, 2020, at 11:15 a.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (949) 550-7289: “Important! DeMya, Seems




                                               10
        Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 11 of 41




you didn’t open the door when we tried to deliver your $1,000 Wal-Mart Shopping Cards. Click

here to confirm cfc.info/9TsUNJqr3N.”

       70.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone   to   open    an   Internet   browser   page    and   navigate   automatically    to

promotionsonlineusa.com, a Reward Zone website.

       71.    On May 14, 2020, at 12:21 p.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (714) 732-7713: “Ben 800k cleaned Demya

– You WON! Please fill in your details here so you get your new iPhone 11 Pro Max right now

bmgmg.info/mRtry8aKJT.”

       72.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to ftsts.info which, by

navigating to other pages using hyperlinks and responding to prompts, eventually directed the

consumer to promotionsonlineusa.com, a Reward Zone website.

       73.    On May 19, 2020, 11:40 a.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (530) 680-7713: “Demya, here is your $1000

from Walmart to thank our customers! Fill in your details to receive the voucher immediately

imgmg.info/nNfZDX8CrX.”

       74.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to rmgmg.info which, by

navigating to other pages using hyperlinks and responding to prompts, eventually directed the

consumer to promotionsonlineusa.com, a Reward Zone website.

       75.    On September 2, 2020, at 4:23 p.m., Johnson’s phone number ending in 8330

received the following text from the number purporting to be (478) 246-3692: “DeMya Johnson,




                                              11
          Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 12 of 41




urgent    notification    about    the   USPS     delivery    A56A5     from      08/12/2020.   Click:

l8smk.info/GpHBnlfX0D.”

         76.   In response to the September 2, 2020 text, Johnson replied STOP.

         77.   On November 30 2020, at 9:24 a.m., Johnson’s phone number ending in 8330

received the following text from the number purporting to be (803) 307-9554: “Dear Demya,

Y0UR      ZANTAC         PAY0UT:    Collect   You’re    Settlement   Before    Deadline   0n    l2/04!:

fz8c.info/jH7rJ46tCl.”

         78.   At or around the time the text message was sent, clicking on the link caused one’s

smartphone     to   open     an    Internet   browser    page    and   navigate     automatically   to

surveysandpromoonline.com, a Reward Zone website.

         79.   In response to the November 30, 2020 text, Johnson replied STOP.

         80.   On December 23, 2020, at 11:28 a.m., Johnson’s phone number ending in 8330

received the following text from the number purporting to be (803) 686-4049: “Thank you for

being a loyal customer and paying your last months bill on time during these hard times, you

deserve this jjmhb.me/wnNUm9zX4B.”

         81.   At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to chancetowins.com

which, by navigating to other pages using hyperlinks and responding to prompts, eventually

directed the consumer to retailproductsusa.com, a Reward Zone website.

         82.   In response to the December 23, 2020 text, Johnson replied STOP.

         83.   On December 24, 2020, at 10:08 a.m., Johnson’s phone number ending in 8330

received the following text from the number purporting to be (214) 435-0037: “Thank you for




                                                  12
        Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 13 of 41




being a loyal customer and paying your last months bill on time during these hard times, you

deserve this gift psoti.me/09vXGz3hP5.”

       84.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to chancetowins.com

which, by navigating to other pages using hyperlinks and responding to prompts, eventually

directed the consumer to promotionsonlineusa.com, a Reward Zone website.

       85.    In response to the December 24, 2020 text, Johnson replied STOP.

       86.    On March 15, 2021, 10:58 a.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (631) 310-7171: “ZANTAC NOTICE: We

know you have used Zantac before and we are filing for classactions Secure your settlement and

get your payout ASAP muov9.xyz/UQN0lw8zWd.”

       87.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to Benefits.benefit-

relief.com which, by navigating to other pages using hyperlinks and responding to prompts,

eventually directed the consumer to surveysandpromoonline.com, a Reward Zone website.

       88.    In response to the March 15, 2021 text, Johnson replied STOP.

       89.    On March 22, 2021, at 7:43 a.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (214) 914-9290: “Zntac has paid you !

Transaction Successful. Demya You have 24hrs to collect your payout. Collect it immediately

peko.xyz/oX6lyDmjnX.”

       90.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone   to   open    an   Internet   browser   page    and   navigate    automatically   to

Benefits.legalactionfinder.com which, by navigating to other pages using hyperlinks and




                                              13
        Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 14 of 41




responding to prompts, eventually directed the consumer to surveysandpromoonline.com, a

Reward Zone website.

       91.    In response to the March 22, 2021 text, Johnson replied STOP.

       92.    On April 12, 2021, at 8:35 a.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (619) 854-0838: “Hello Demya, your CVS

voucher (ID #004tj2j) expired today. (179USD) You can still redeem 90% of the value if you now.

mjpf3.xyz/9LrfgmT7m.”

       93.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to homeinfoclub.com

which, by navigating to other pages using hyperlinks and responding to prompts, eventually

directed the consumer to surveysandpromoonline.com, a Reward Zone website.

       94.    In response to the April 12, 2021 text, Johnson replied STOP.

       95.    On April 13, 2021, at 6:46 a.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (323) 541-7897: “PAYMENT Successful:

Zntac has paid you Transaction ready. Demya You have 24hrs to collect your payout. Collect it

immediately iwng7.xyz/s1OQQfiAJu.”

       96.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone    to   open   an   Internet   browser   page    and   navigate    automatically   to

benefits.legalactionfinder.com which, by navigating to other pages using hyperlinks and

responding to prompts, eventually directed the consumer to surveysandpromoonline.com, a

Reward Zone website.

       97.    In response to the April 13, 2021 text, Johnson replied STOP.




                                              14
        Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 15 of 41




       98.    On April 16, 2021, at 7:05 a.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (619) 705-8804: “-Settlement finalized- a

Zntac settlement has been confirmed. Compensation pool of 1.2BN USD Demya apply now to

receive your share hkgf2.xyz/aJG7cUD6l7.”

       99.    At or around the time the text message was sent, clicking on the link caused one’s

smartphone    to   open   an   Internet   browser   page    and   navigate    automatically   to

benefits.legalactionfinder.com which, by navigating to other pages using hyperlinks and

responding to prompts, eventually directed the consumer to surveysandpromoonline.com, a

Reward Zone website.

       100.   In response to the April 16, 2021 text, Johnson replied STOP.

       101.   On April 22, 2021, at 2:03 p.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (972) 742-1016: “AMAZON PAYMENT:

We have added 149 USD to your virtual account! Your updated balance can be found here:

ljbf9.xyz/Um9PlxoZv7.”

       102.   At or around the time the text message was sent, clicking on the link caused one’s

smartphone    to   open   an   Internet   browser   page    and   navigate    automatically   to

Benefits.legalactionfinder.com which, by navigating to other pages using hyperlinks and

responding to prompts, eventually directed the consumer to surveysandpromoonline.com, a

Reward Zone website.

       103.   In response to the April 22, 2021 text, Johnson replied STOP.

       104.   On April 26, 2021, at 5:46 a.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (302) 563-5953: “PAYOUT APPROVED!




                                              15
        Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 16 of 41




Demya we are happy to let you know that your compensation is available upon request:

jlbl4.xyz/rfrASZo9dl.”

       105.   At or around the time the text message was sent, clicking on the link caused one’s

smartphone    to   open   an   Internet   browser   page    and   navigate    automatically   to

Benefits.legalactionfinder.com which, by navigating to other pages using hyperlinks and

responding to prompts, eventually directed the consumer to surveysandpromoonline.com, a

Reward Zone website.

       106.   In response to the April 26, 2021 text, Johnson replied STOP.

       107.   On May 21, 2021, at 6:18 a.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (718) 207-7576: “AHR Has paid you Demya.

Your payout has been accepted by American Hope Resources! Check how much you will be paid

here: vwgu9.xyz/mvNtWfk0lc.”

       108.   In response to the May 21, 2021 text, Johnson replied STOP.

       109.   On May 22, 2021, at 7:54 a.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (239) 216-7933: “Hey Demya its Cassidy

from Walmart Guess what? The unique code 2851 printed on your receipt from Last Month came

1st! evjh2.xyz/rjMhWjhAqH.”

       110.   At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to members.mobile-

rewards.online which, by navigating to other pages using hyperlinks and responding to prompts,

eventually directed the consumer to promitionsonlineusa.com, a Reward Zone website.

       111.   In response to the May 22, 2021 text, Johnson replied STOP.




                                              16
        Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 17 of 41




       112.   On June 1, 2021, at 5:27 a.m., Johnson’s phone number ending in 8330 received

the following text from the number purporting to be (913) 645-1676: “HI Demya Why haven’t

you activated your $199 Walmart giftcard printed on your receipt on 02/10? It expires in 24 hrs.

Activate now: 2negsqf.lagv3.xyz/AZir.”

       113.   At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to luckywinnersgo.com

which, by navigating to other pages using hyperlinks and responding to prompts, eventually

directed the consumer to electronicpromotionsusa.com, a Reward Zone website.

       114.   In response to the June 1, 2021 text, Johnson replied STOP.

       115.   Defendants did not obtain Johnson’s prior express consent before sending these text

messages.

       116.   Defendants unlawfully continued to text Johnson after Johnson replied STOP.

       117.   Defendants continue to unlawfully send text messages to Johnson despite her

numerous requests that the text messages cease.

       118.   Defendants unlawfully texted Johnson outside permissible hours.

                                   Plaintiff Allison Powers

       119.   On October 29, 2020, at 6:43 p.m., Powers’ phone number ending in 9718 received

the following text purportedly from the number (332) 234-2199: “FEDEX – shipment 15358

notification: shipped. Review> f3gcv.info/2H2Lu39ZAP.”

       120.   At or around the time the text message was sent, clicking on the link caused one’s

smartphone to open an Internet browser page and navigate automatically to angelprize.com which,

by navigating to other pages using hyperlinks and responding to prompts, eventually directed the

consumer to promotionsonlineus.com, a Reward Zone website.




                                              17
           Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 18 of 41




          121.   Defendants did not obtain Powers’ prior express consent before sending this text

message.

    DEFENDANTS’ LIABILITY FOR THE TELEMARKETING TEXT MESSAGES

          122.   Defendants failed to obtain prior express consent––written or otherwise––to send

the texts alleged above. Prior express written consent is required for telemarketing text messages.

Prior express written consent is defined as:

                 [A]n agreement in writing, bearing the signature of the person called that
                 clearly authorized the seller to deliver or cause to be delivered to the person
                 called advertisements or telemarketing messages using an automatic
                 telephone dialing system or an artificial or prerecorded voice, and the
                 telephone number to which the signatory authorizes such advertisement or
                 telemarketing messages to be delivered.

                 47 C.F.R. § 64.1200(f)(9).

          123.   Defendants used an automatic telephone dialing system, as that term is defined

under 47 U.S.C. § 227(a)(1), when they sent the robotexts to Plaintiffs and the Class members.

          124.   Defendants, through their own acts and through persons whose acts are attributed

and imputed to Defendants, including through principles of direct liability and vicarious liability,

used equipment which has the “capacity to use a random or sequential number generator to either

store or produce phone numbers to be called.” Facebook, Inc. v. Duguid, 141 S. Ct. 1163, 1173

(2021).

          125.   Defendants sent the text messages using messaging platforms capable of

transmitting thousands of automated text messages without any human involvement. The text

message platforms used by Defendants had and have the present capacity and actually were used

in one or more of the following ways: (1) to use a random or sequential number generator to

produce telephone numbers to be dialed automatically; (2) to use a random or sequential number

generator to store telephone numbers in the platform’s database to be dialed at later time



                                                   18
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 19 of 41




automatically; (3) to use a random or sequential number generator to select the order and frequency

in which telephone numbers are dialed; and (4) to generate telephone numbers in a sequential order

and, through an automated process, combine prerecorded text message content with the telephone

number and deliver such text messages in sequential order.

       126.    In addition, Defendants used artificial or prerecorded voices to make the robotexts

by embedding in the robotexts hyperlinks to Defendants’ websites with prerecorded or artificial

voices in videos, including the following video: https://youtu.be/x1-xocUFAFg which was

viewable on promotionsonlineusa.com on May 24, 2021.

       127.    47 C.F.R. § 64.1200(c)(1) prohibits telephone solicitations before 8:00 a.m. or after

9 p.m. local time.

       128.    Defendants repeatedly violated this rule.

       129.    47 C.F.R. § 64.1200(c)(2) prohibits telephone solicitations to telephone numbers

on the National Do Not Call Registry.

       130.     Defendants repeatedly violated this rule.

       131.    Text messages, such as the ones made by Defendants, are subject to the TCPA. See

Fed. Commc’ns Comm., Enforcement Advisory No. 2016-06, DA 16-1299, Robotext Consumer

Protection: Text Message Senders Must Comply With the Telephone Consumer Protection Act

(Nov. 18, 2016).

       132.    Defendants are liable for each of the TCPA-violating text messages under one or

more of the following theories of liability: (1) Direct Liability, (2) Actual Authority, (3) Apparent

Authority, (4) Ratification, (5) Joint Enterprise, and (6) Acting in Concert.




                                                 19
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 20 of 41




                                      DIRECT LIABILITY

       133.    Defendants’ scheme involves the use of unlawful robotexting of advertising and

promotional offers, as alleged herein, to advance their pecuniary or business interests.

       134.    Defendants directly initiated the unlawful robotexts to Plaintiffs and the other Class

members and are directly liable for violating the TCPA.

       135.    The robotexts sent to Plaintiffs and Class members contained hyperlinks that either

directly or indirectly, automatically connected consumers’ cellular telephones to Defendants’

websites. The content of Defendants’ websites was embedded in each of the text messages sent to

Plaintiffs and the other Class members. Defendants therefore initiated and made the text messages

and are directly liable for their transmission to Plaintiffs and Class members.

       136.    Defendants used artificial or prerecorded voices by delivering the content of the

text message and the content of the embedded and hyperlinked websites, which contain

prerecorded voices in videos including the following video: https://youtu.be/x1-xocUFAFg which

was viewable on promotionsonlineusa.com on May 24, 2021.

                                    ACTUAL AUTHORITY

       137.    The TCPA incorporates federal common law agency principles.

       138.    To the extent Defendants outsource the act of executing the unlawful robotexts to

third parties, such an act would not and does not absolve them from liability under the TCPA.

       139.    On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding

that sellers may not avoid liability by outsourcing telemarketing:

               [A]llowing the seller to avoid potential liability by outsourcing its
               telemarketing activities to unsupervised third parties would leave
               consumers in many cases without an effective remedy for
               telemarketing intrusions. This would particularly be so if the
               telemarketers were judgment proof, unidentifiable, or located
               outside the United States, as is often the case. Even where third-



                                                20
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 21 of 41




               party telemarketers are identifiable, solvent, and amenable to
               judgment, limiting liability to the telemarketer that physically places
               the call would make enforcement in many cases substantially more
               expensive and less efficient, since consumers (or law enforcement
               agencies) would be required to sue each marketer separately in order
               to obtain effective relief. As the FTC noted, because “[s]ellers may
               have thousands of ‘independent’ marketers, suing one or a few of
               them is unlikely to make a substantive difference for consumer
               privacy.”

In the Matter of the Joint Petition Filed by Dish Network, LLC, the United States of Am., & the

States of California, Illinois. N. Carolina, & Ohio for Declaratory Ruling Concerning the Tel.

Consumer Prot. Act (TCPA) Rules, 28 F.C.C. Rcd. 6574, 6588 (F.C.C. 2013) (“Dish Network”).

       140.    Defendants signed contracts with each other and with third parties, expressly

authorizing and directing them to promote Defendants’ websites and Defendants’ clients’ goods

and services in accordance with specifications largely dictated by Defendants, but with certain

unimportant or obvious aspects of the conduct unspoken.

       141.    For example, Defendants may not have had control over the list of persons to whom

texts would be sent and certain content of the messages.

       142.    However, Defendants did not have to specify or direct the robocallers to send

communications by text message because the robocallers were engaged in the business of sending

robotexts to consumers.

       143.    By signing contracts making the robocallers authorized agents––expressly or

impliedly––to execute unlawful robotexts to Plaintiffs and Class members and to convey

hyperlinks to Defendants’ websites, Defendants are liable for violations of the TCPA.

       144.    For the important details of the transactions, such as what website(s) to hyperlink,

Defendants had control over the robocallers, but the robocallers may have had a range of discretion

in deciding how to carry out the campaigns.




                                                 21
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 22 of 41




       145.          That discretion was necessarily limited by implication, including the

robocallers’ economic incentive being tied to the open rate of text messages, the robocallers’

business, and shared knowledge by Defendants and robocallers regarding what methods most

effectively increase the open rates of text messages.

       146.    Indeed, the FCC acknowledges that vicarious liability is imposed where the caller

is “unsupervised.” 28 F.C.C. Rcd. at 6588.

       147.    During all relevant times, Defendants knew that the third persons were engaged in

marketing practices constituting unlawful robotexting to direct traffic to Defendants’ websites and

Defendants’ clients’ products or services, in accordance with the specifications and contractual

provisions agreed to by Defendants and the robocallers.

       148.    Defendants accepted, did not object to, and benefitted from the robocallers’

violations of the TCPA.

       149.    Defendants directed and controlled the conduct of the robocallers by, inter alia,

instructing and closely controlling the content of the robotexts and contacts with Plaintiffs and

other robotext recipients, controlling and monitoring the timing, volume, direction, and manner of

their conduct on behalf of Defendants, establishing and enforcing guidelines and specifications of

the robocallers’ activities on behalf of Defendants, retaining rights to modify, amend, or withdraw

the robocallers’ authority to act on behalf of Defendants in sending the unlawful robotexts,

compensating the robocallers for engaging in conduct that violated the TCPA, knowing that the

robocallers engaged in conduct that violated the TCPA or instructing them, impliedly or expressly,

not to disclose information that, if known by Defendants, would establish Defendants’ knowledge

that the robocallers were engaged in conduct violating the TCPA, and providing feedback to the

robocallers regarding changes in practices.




                                                22
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 23 of 41




       150.    Due to the anonymous nature of robotexting, Plaintiffs have no access to

information to identify the exact relationship between Defendants and the robocallers who are the

anonymous public facing arm of Defendants’ unlawful robotexting scheme.

       151.    However, Plaintiffs are not required to know this information at the pleading stage.

Dish Network states that called parties may obtain “evidence of these kinds of relationships . . .

through discovery, if they are not independently privy to such information.” 28 F.C.C. Rcd., at

6592–93 (¶ 46).

                                  APPARENT AUTHORITY

       152.    Dish Network further clarifies the circumstances under which a telemarketer has

apparent authority:

               [A]pparent authority may be supported by evidence that the seller
               allows the [third party] access to information and systems that
               normally would be within the seller’s exclusive control, including:
               access to detailed information regarding the nature and pricing of
               the seller’s products and services or to the seller’s customer
               information. The ability by the outside sales entity to enter consumer
               information into the seller’s sales or customer systems, as well as
               the authority to use the seller’s trade name, trademark and service
               mark may also be relevant. It may also be persuasive that the seller
               approved, wrote or reviewed the outside entity’s telemarketing
               scripts. Finally, a seller would be responsible under the TCPA for
               the unauthorized conduct of a third-party telemarketer that is
               otherwise authorized to market on the seller’s behalf if the seller
               knew (or reasonably should have known) that the telemarketer was
               violating the TCPA on the seller’s behalf and the seller failed to take
               effective steps within its power to force the telemarketer to cease
               that conduct.

               28 FCC Rcd. at 6592 (¶ 46).

       153.    The integration of Defendants’ websites with the robotexts used by the robocallers

was so seamless that it appeared to Plaintiffs that Defendants and the robocallers were acting

together as the same company.




                                                 23
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 24 of 41




       154.      Defendants allowed the robocallers to enter consumer information into their

systems as well as to use Defendants’ website links and website content to send to consumers.

       155.      Defendants gave the robocallers the authority to use their websites, hyperlinks,

URLs, trade name, trademark, service mark, forms, contracts, and materials.

       156.      The robocallers did not independently identify themselves to Plaintiffs and the other

Class members or provide their contact information.

       157.      Instead, at times the robocallers masqueraded as other actors, such as USPS or

Amazon, to induce recipients to click on the hyperlink contained in the text message. However,

once the link was clicked, Defendants’ participation in the text message could be discovered upon

investigation.

                                          RATIFICATION

       158.      Defendants knowingly and actively accepted business and contacts with consumers

that originated through TCPA-violating robotexts placed by the robocallers.

       159.      Defendants ratified the robocallers’ TCPA violations by knowingly accepting the

benefit of new contacts with consumers despite the fact that these consumers were generated

through conduct that violates the TCPA.

       160.      Alternatively, Defendants ratified the robocallers’ TCPA violations by knowing

facts that would cause an ordinarily prudent person to inquire as to whether the robocallers were

complying with the TCPA, or create reasonable suspicion that the robocallers do not comply with

the TCPA, willfully turning a blind eye to those facts, and accepting the benefit of new consumer

contacts despite the fact that they were generated through conduct that violates the TCPA.




                                                  24
            Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 25 of 41




        161.       Defendants ratified the TCPA violations of the robocallers by being willfully

ignorant of the violations or by being aware that such knowledge was lacking and accepting the

benefits of the TCPA violations.

        162.       Defendants have received numerous complaints regarding the conduct of the

entities that send text messages on their behalf and Defendants refuse to alter their business

practices at all in response.

        163.       Defendants knew that the robocallers engaged in conduct that violated the TCPA

and generated numerous consumer complaints because of their telemarketing practices, but failed

to terminate their relationship with the robocallers and continued to do business with them.

        164.       In the words of Fluent’s General Counsel, Daniel Barsky, “It’s important to

understand how the backend really works, who is doing what, where the risks are and who should

be responsible for that risk.” 2

        165.       In addition, Fluent acknowledges on page 19 of its 2020 Annual Report that

robocallers “may use unapproved marketing channels, such as SMS, to drive users to our sites,

which may expose us to liability under the TCPA,” and that Fluent “could be seen as responsible

for this behavior.”

        166.       On January 28, 2020, Fluent was served with a Civil Investigative Demand from

the Federal Trade Commission regarding “compliance with the FTC Act and the TSR

[Telemarketing Sales Rule], as they relate to the advertising, marketing, promotion, offering for

sale, or sale of rewards and other products, the transmission of commercial text messages, and/or

consumer privacy or data security.” Fluent 2020 Annual Report, page 8.




        2
            https://www.vanguardlawmag.com/case-studies/dan-barsky-fluent-inc/ (last visited, May 24, 2021).


                                                        25
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 26 of 41




                                     JOINT ENTERPRISE

        167.   Defendants and the robocallers had a tacit agreement, or approved of after the fact,

for the marketing of Defendants’ services by means that violate the TCPA, including sending

robotexts to numbers registered on the National Do Not Call Registry and to cellular or other phone

numbers using an ATDS or prerecorded or artificial voice, all without obtaining prior express

consent to engage in such conduct.

        168.   Defendants and the robocallers were part of a common enterprise and had a

community of interest in marketing and promoting Defendants’ websites, services, and products.

        169.   Defendants and the robocallers had an equal right to control the conduct thereof by

specifying the type of people to be texted, when to text, and what to say in the text messages.

        170.   Defendants and the robocallers entered into an agreement on how the proceeds of

the unlawful activities would be apportioned among them.

        171.   Defendants and the robocallers are jointly and severally liable for the resulting

damage caused by the robocallers’ TCPA-violating conduct.

                                     ACTING IN CONCERT

        172.   Defendants acted in concert with the robocallers when they sent robotexts in

violation of the TCPA, as alleged herein.

        173.   Defendants received the benefit of the consumer contacts generated by the

robocallers.

        174.   Defendants compensated the robocallers for engaging in conduct that violated the

TCPA.

        175.   Defendants and the robocallers agreed and were part of a common design to

robotext consumers in order to generate business and consumer contacts.




                                                26
          Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 27 of 41




        176.   Defendants had a tacit understanding that the robocallers would engage in

telemarketing activity that violated the TCPA.

        177.   Defendants knew that the robocallers’ conduct was a breach of duty to Plaintiffs.

        178.   Defendants gave the robocallers substantial assistance in accomplishing the tortious

result, including compensating the robocallers for generating respondents pursuant to robotexts

and giving instructions on the content, timing, direction, volume, and manner of the text messaging

activities.

        179.   Defendants furthered the tortious conduct by their cooperation, and lending aid to

the robocallers, and adopting the robocallers’ actions for their own benefit.

        180.   Defendants’ own conduct constitutes a breach of duty to Plaintiffs.

        181.   Each Plaintiff’s injury is indivisible.

        182.   Defendants acted tortiously, and the harm resulted from the robotexting by

Defendants and the robocallers.

        183.   Defendants are all jointly and severally liable for the resulting damage caused by

the robocallers.

                                “ON BEHALF OF” LIABILITY

        184.   Section 227(c)(5) of the TCPA specifies that a person who has received more than

one telephone call within any 12-month period “by or on behalf of the same entity” in violation of

the regulations promulgated by the Federal Communications Commission may bring an action

based on such violation to enjoin further calls or recover damages.

        185.   The robocallers sent robotexts in violation of the FCC’s regulations under 47 C.F.R.

§ 64.1200 to each Plaintiff on behalf of Defendants.




                                                 27
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 28 of 41




                                    CLASS ALLEGATIONS

       186.    The 47 U.S.C. § 227(b) Class (“227(b) Class”): All Plaintiffs bring this action

pursuant to Fed. R. Civ. P. 23, on behalf of a nationwide class of similarly situated individuals

defined as follows:

               All persons in the United States to whose telephone number Defendants or
               a third party acting on Defendants’ behalf placed one or more unsolicited
               text messages which was not made with the person’s prior express written
               consent.

       187.    The 47 U.S.C. § 227(c) Class (“227(c) Class”): Plaintiffs Cody Pepper, Bryant,

Hudson, and Johnson bring this action pursuant to Fed. R. Civ. P. 23 on behalf of a nationwide

class of similarly situated individuals defined as follows:

               All persons in the United States to whose telephone number Defendants or
               a third party acting on Defendants’ behalf placed more than one text
               message within a 12-month period in which the text message was sent to a
               telephone number registered with the National Do Not Call Registry, which
               was not made with the person’s prior express written consent.

       188.    The North Carolina DNC Class: Plaintiff Powers brings this action pursuant to

Fed. R. Civ. P. 23 on behalf of the following North Carolina class of similarly situated individuals:

               All persons in North Carolina to whose telephone number Defendants or a
               third party acting on Defendants’ behalf placed one or more text messages
               in which the text message was sent to a telephone number registered with
               the National Do Not Call Registry, which was not made with the person’s
               prior express written consent.

       189.    The North Carolina Telemarketing Class: Plaintiff Powers brings this action

pursuant to Fed. R. Civ. P. 23 on behalf of the following North Carolina class of similarly situated

individuals:

               All persons in North Carolina to whose telephone number Defendants or a
               third party acting on Defendants’ behalf placed one or more text messages
               in which the text message did not clearly state the identity of the telephone
               solicitor and/or identify the individual making the telephone solicitation.




                                                 28
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 29 of 41




       190.    The North Carolina ATDS Class: Plaintiff Powers brings this action pursuant to

Fed. R. Civ. P. 23 on behalf of the following North Carolina class of similarly situated individuals:

               All persons in North Carolina to whose telephone number Defendants or a
               third party acting on Defendants’ behalf placed one or more unsolicited text
               messages.

       191.    The Texas Telemarketing Class: Plaintiffs Terri Pepper, Bryant, and Hudson

bring this action pursuant to Fed. R. Civ. P. 23 on behalf of the following Texas class of similarly

situated individuals:

               All persons in Texas to whose telephone number Defendants or a third party
               acting on Defendants’ behalf placed one or more text messages in which the
               text message did not clearly state the identity of the telephone solicitor
               and/or identify the individual making the telephone solicitation and/or state
               the purpose of the call.

       192.    The Washington Commercial Text Class: Plaintiff Cody Pepper brings this

action pursuant to Fed. R. Civ. P. 23 on behalf of the following Washington class of similarly

situated individuals:

               All persons in Washington to whose cellular telephone number Defendants
               or a third party acting on Defendants’ behalf placed one or more commercial
               text messages without the person’s clear and affirmative consent in
               advance.

       193.    The Washington Telemarketing Class: Plaintiff Cody Pepper brings this action

pursuant to Fed. R. Civ. P. 23 on behalf of the following Washington class of similarly situated

individuals:

               All persons in Washington to whose telephone number Defendants or a third
               party acting on Defendants’ behalf placed one or more text messages in
               which the text message did not clearly state the identity of the telephone
               solicitor and/or identify the individual making the telephone solicitation
               and/or state the purpose of the call.

       194.    Excluded from the Classes are: (1) Defendants, Defendants’ agents, subsidiaries,

parents, successors, predecessors, and any entity in which Defendants or their parents have a



                                                 29
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 30 of 41




controlling interest, and those entities’ current and former employees, officers, and directors; (2)

the Judge to whom this case is assigned and the Judge’s immediate family; (3) any person who

executes and files a timely request for exclusion from the particular Class; (4) any persons who

have had their claims in this matter finally adjudicated and/or otherwise released; and (5) the legal

representatives, successors and assigns of any such excluded person.

       195.    Numerosity: Upon information and belief, the Classes are comprised of tens of

thousands of Class members.

       196.    Thus, the Classes are so numerous that joinder of all members is impracticable.

       197.    While only Defendants know the precise number and identity of Class members,

according to Fluent’s Annual Report for 2020, it employs text messaging campaigns to attract

consumers to its digital properties “at scale” and 90% of consumers engaged with Fluent’s “media

on their mobile device or tablet.” Annual Report, at 1, 18.

       198.    Fluent is also currently in the middle of expanding its usage of text messaging. Id.

at 18. Class members can easily be identified through Defendants’ records, or by other means.

       199.    Commonality and Predominance: There are several questions of law and fact

common to the claims of Plaintiffs and Class members, which predominate over any individual

issues, including:

               a.      Whether, within the four years prior to the filing of this Complaint,

                       Defendants or their agents sent any text messages to the Class members

                       (other than a message made for emergency purposes or made with the prior

                       express consent of the called party) to a Class member using any automatic

                       telephone dialing system and prerecorded or artificial voice to any

                       telephone number assigned to a cellular phone service;




                                                 30
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 31 of 41




               b.      Whether, within the four years prior to the filing of this Complaint,

                       Defendants or their agents sent text messages to the Nationwide DNC Class

                       members without obtaining the requisite prior express consent;

               c.      Whether Defendants negligently, knowingly, or willfully engaged in

                       conduct that violated the TCPA;

               d.      Whether Plaintiffs and the Class members were damaged by Defendants’

                       violations of the TCPA, and the extent of damages for each instance in

                       which the TCPA was violated.

       200.    Typicality: Plaintiffs’ claims are typical of the claims of members of the Classes.

       201.    All claims are based on the same legal and factual issues.

       202.    Each Plaintiff in the 227(b) Class received a text message from the Defendants to

their cellular phone number.

       203.    Each Plaintiff in the 227(c) Class received at least two text messages from the

Defendants to their residential cellular phone numbers within a 12-month period.

       204.    Adequacy of Representation: Plaintiffs will fairly and adequately represent and

protect the interests of the members of the Classes and have retained counsel competent and

experienced in complex class actions.

       205.    Plaintiffs have no interest antagonistic to those of members of the Classes and

Defendants have no defenses unique to Plaintiffs.

       206.    The questions of law and fact common to the proposed Classes predominate over

any questions affecting only individual members of the Classes.

       207.    Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of this controversy.




                                                31
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 32 of 41




       208.    The expense and burden of individual litigation would make it impracticable or

impossible for proposed members of the Classes to prosecute their claims individually.

       209.    The trial and the litigation of Plaintiffs’ claims are manageable.

                                          COUNT I
          Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227(b)
                       (On Behalf of all Plaintiffs and the 227(b)Class)

       210.    Plaintiffs incorporate by reference paragraphs 1–209 as though fully stated herein.

       211.    Based on the allegations above herein, Defendants violated the TCPA, 47 U.S.C. §

227(b)(1), by placing non-emergency calls (including text messages) to the cellular telephone

numbers of Plaintiffs and members of the 227(b) Class using an ATDS and/or artificial or

prerecorded voice without obtaining prior express written consent.

       212.    The foregoing acts and omissions of Defendants constitute numerous and multiple

violations of the TCPA, including but not limited to each and every one of the above-cited

provisions of 47 U.S.C. § 227, et seq.

       213.    As a result of Defendants’ violations of 47 U.S.C. § 227, et seq., Plaintiffs and the

227(b) Class are entitled to an award of $500.00 in statutory damages for each and every violation,

pursuant to 47 U.S.C. § 227(b)(3)(B).

       214.    The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each and every one of

the above-cited provisions of 47 U.S.C. § 227, et seq.

       215.    As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227, et

seq., Plaintiffs and the 227(b) Class are entitled to an award of $1,500.00 in statutory damages for

each violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).




                                                32
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 33 of 41




       216.    Plaintiffs and the 227(b) Class are also entitled to and do seek injunctive relief

prohibiting such conduct in the future.

                                        COUNT II
     Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227(c), et seq.
 (On Behalf of Plaintiffs Cody Pepper, Bryant, Hudson, and Johnson and the 227(c) Class)

       217.    Plaintiffs incorporate by reference paragraphs 1–209 as though fully stated herein.

       218.    Based on the allegations herein, Defendants violated the TCPA, 47 U.S.C. § 227(c);

47 C.F.R. § 64.1200(c)(2), by placing unsolicited telemarketing calls (including text messages) to

the telephone numbers of Plaintiffs and members of the 227(c) Class even though those numbers

were at all relevant times listed on the National Do Not Call Registry.

       219.    Plaintiffs Cody Pepper, Bryant, Hudson, and Johnson and 227(c) Class members

received two or more text messages from or on behalf of Defendants in a 12-month period.

       220.    Plaintiffs Cody Pepper, Bryant, Hudson, and Johnson received two or more text

messages from or on behalf of Defendants outside the hours of 8 a.m. to 9 p.m. local time at the

called party’s location.

       221.    Plaintiffs Cody Pepper, Bryant, Hudson and Johnson and 227(c) Class members

did not give prior express invitation, permission, or consent of any kind for Defendants to call

them. Defendants had no established business relationship with Plaintiffs Cody Pepper, Bryant,

Hudson, and Johnson or the other 227(c) Class members.

       222.    As a result of Defendants’ violations of 47 U.S.C. § 227, et seq., Plaintiffs Cody

Pepper, Bryant, Hudson, and Johnson and the 227(c) Class are entitled to an award of $500.00 in

statutory damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(3)(B).




                                                33
           Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 34 of 41




          223.    The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each and every one of

the above-cited provisions of 47 U.S.C. § 227, et seq.

          224.    As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227, et

seq., Plaintiffs Cody Pepper, Bryant, Hudson, and Johnson and the 227(c) Class members are

entitled to an award of $1,500.00 in statutory damages for each violation of the TCPA pursuant to

47 U.S.C. § 227(c)(5)(B) and 47 U.S.C. § 227(c)(5)(C).

          225.    Plaintiffs Cody Pepper, Bryant, Hudson, and Johnson and members of the 227(c)

Class are also entitled to and do seek an injunction prohibiting Defendants and Defendants’ agents

from violating the TCPA, 47 U.S.C. § 227(c)(5)(A); 47 C.F.R. § 64.1200(c)(2), by placing

unsolicited telemarketing calls (including text messages) to any telephone numbers on the National

Do Not Call Registry.

                                             COUNT III
                              Violations of N.C. Gen. Stat. § 75-102(a)
                 (On Behalf of Plaintiff Powers and the North Carolina DNC Class)

          226.    Plaintiff Powers incorporates the foregoing paragraphs 1–209 as if fully set forth

herein.

          227.    Defendants sent, or third parties on Defendants’ behalf sent, text messages

constituting telephone solicitations to Plaintiff Powers’ and North Carolina DNC Class members’

telephone numbers.

          228.    Plaintiff Powers’ and North Carolina DNC Class members’ telephone numbers

were all on the National Do Not Call Registry at the time of the text messages.

          229.    Plaintiff Powers and North Carolina DNC Class members are entitled to an award

of $500 in statutory damages for the first violation pursuant to N.C. Gen. Stat. § 75-105(b)(2).




                                                  34
           Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 35 of 41




          230.   Plaintiff Powers and North Carolina DNC Class members are entitled to an award

of $1,000 in statutory damages for the second violation pursuant to N.C. Gen. Stat. § 75-105(b)(2).

          231.   Plaintiff Powers and North Carolina DNC Class members are entitled to an award

of $5,000 in statutory damages for the third violation and any other violations that occur within

two years of the first violation.

                                           COUNT IV
                           Violations of N.C. Gen. Stat. § 75-102(c)(1)
          (On Behalf of Plaintiff Powers and the North Carolina Telemarketing Class)

          232.   Plaintiff Powers incorporates the foregoing paragraphs 1–209 as if fully set forth

herein.

          233.   Defendants sent, or third parties on Defendant’s behalf sent, text messages

constituting telephone solicitations to Plaintiff Powers’ and North Carolina Telemarketing Class

members’ telephone numbers.

          234.   The text messages did not clearly state the identity of the telephone solicitor and

identify the individual making the telephone solicitation at the beginning of the telephone

solicitation in violation of N.C. Gen. Stat. § 75-102(c)(1). In many cases, the text message was

written under false pretenses and falsely purported to be from an unrelated third party.

          235.   Plaintiff Powers and North Carolina Telemarketing Class members are entitled to

an award of $500 in statutory damages for the first violation pursuant to N.C. Gen. Stat. § 75-

105(b)(2).

          236.   Plaintiff Powers and North Carolina Telemarketing Class members are entitled to

an award of $1,000 in statutory damages for the second violation pursuant to N.C. Gen. Stat. § 75-

105(b)(2).




                                                 35
           Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 36 of 41




          237.     Plaintiff Powers and North Carolina Telemarketing Class members are entitled to

an award of $5,000 in statutory damages for the third violation and any other violations that occur

within two years of the first violation.

                                              COUNT V
                               Violations of N.C. Gen. Stat. § 75-104(a)
                 (On Behalf of Plaintiff Powers and the North Carolina ATDS Class)

          238.     Plaintiff Powers incorporates the foregoing paragraphs 1–209 as if fully set forth

herein.

          239.     Defendants sent, or third parties on Defendants’ behalf sent, unsolicited

telemarketing text messages to Plaintiff Powers’ and North Carolina ATDS Class members’

telephone numbers.

          240.     These text messages all used an “automatic dialing and recorded message player.”

          241.     Plaintiff Powers and North Carolina ATDS Class members are entitled to an award

of $500 in statutory damages for the first violation pursuant to N.C. Gen. Stat. § 75-105(b)(2).

          242.     Plaintiff Powers and North Carolina ATDS Class members are entitled to an award

of $1,000 in statutory damages for the second violation pursuant to N.C. Gen. Stat. § 75-105(b)(2).

          243.     Plaintiff Powers and North Carolina ATDS Class members are entitled to an award

of $5,000 in statutory damages for the third violation and any other violations that occur within

two years of the first violation.

                                             COUNT VI
                   Violations of the Tex. Bus. and Comm. Code § 301.051, et seq.
                 (On Behalf of Plaintiffs Terri Pepper, Bryant, and Hudson and the
                                     Texas Telemarketing Class)

          244.     Plaintiffs Terri Pepper, Bryant, and Hudson incorporate the foregoing paragraphs

1–209 as if fully set forth herein.




                                                   36
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 37 of 41




       245.     Defendants or third parties on Defendants’ behalf made consumer telephone calls

to consumers without immediately identifying themselves by name, the business on whose behalf

they are calling, or the purpose of the call, in violation of Tex. Bus. & Comm. Code § 301.051(b).

       246.     The consumer telephone calls were not in response to the express request of

Plaintiffs Terri Pepper, Bryant, and Hudson and Texas Telemarketing Class members, nor

primarily in connection with an existing debt or contract for which payment or performance has

not been completed at the time of the call, nor to a consumer with whom the telephone solicitor

has a prior or existing business relationship.

       247.     The text messages alleged herein constitute consumer telephone calls from a

telephone solicitor under Tex. Bus. and Comm. Code §§ 301.001(4)–(5).

       248.     Plaintiffs Terri Pepper, Bryant, and Hudson and Texas Telemarketing Class

members were injured as a result of Defendants’ violations of Texas law alleged herein and are

therefore entitled to an award of damages, plus reasonable attorney’s fees and court costs. Tex.

Bus. and Comm. Code § 301.104.

                                       COUNT VII
                       Violations of Wash. Stat. § 19.160.010, et seq.
     (On Behalf of Plaintiff Cody Pepper and the Washington Commercial Text Class)

       249.     Plaintiff Cody Pepper incorporates the foregoing paragraphs 1–209 as if fully set
forth herein.
       250.     Defendants’ practice of transmitting and/or assisting in the transmission of

electronic commercial text messages to Plaintiff Cody Pepper’s and Washington Commercial Text

Class members’ cellular telephones violates Wash. Stat. § 19.190.060. Violations of Section

19.190.060 constitute per se violations of Washington’s Consumer Protection Act, Wash. Stat. §

19.86.010, et seq.




                                                 37
           Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 38 of 41




          251.   Defendants conducted these practices in the scope of their trade and in furtherance

of the development and preservation of business services.

          252.   Defendants’ violations of the Washington Consumer Protection Act are intentional,

willful, and subject to treble damages under Wash. Stat. § 19.86.010, et seq.

          253.   Plaintiff Cody Pepper and Washington Commercial Text Class members have

suffered injuries to their persons and property as a direct result of Defendants’ numerous violations

of Wash. Stat. § 19.86.010, et seq.

          254.   Defendants’ practices are emblematic of organizational policies and agreements

among Defendants and others which have caused, and if unchecked, will continue to cause

incidents, occurrences, and conduct which are in violation of Wash. Stat. § 19.86.010, et seq. and

Wash. Stat. § 19.190.010, et seq.

          255.   Plaintiff Cody Pepper and the Washington Commercial Text Class members are

entitled to recover damages for each of Defendants’ violations under Wash. Stat. § 19.190.010, et

seq., including liquidated damages of $500 per violation under Wash. Stat. § 19.160.040(1), and

other remedies available under the Washington Consumer Protection Act, Wash. Stat. § 19.86.010,

et seq.

          256.   Plaintiff Cody Pepper and the Washington Commercial Text Class members will

continue to be damaged if Defendants are not compelled to abate their unlawful conduct, as alleged

herein.

          257.   Plaintiff Cody Pepper and the Washington Commercial Text Class members are

entitled to all attorneys’ fees, costs, and treble damages as allowed by Wash. Stat. § 19.86.010, et

seq., and as otherwise allowed by law.




                                                 38
           Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 39 of 41




                                       COUNT VIII
                        Violations of Wash. Stat. § 80.36.005, et seq.
       (On Behalf of Plaintiff Cody Pepper and the Washington Telemarketing Class)

          258.   Plaintiff Cody Pepper incorporates the foregoing paragraphs 1–209 as if fully set
forth herein.
          259.   Defendants’ practice of failing to identify themselves, masquerading as other

entities or businesses, and failing to identify the purpose of the call violates Wash. Stat. §

80.36.390(2).

          260.   Defendants’ practice of using automatic dialing and announcing devices, as defined

by Wash. Stat. § 80.36.400(a), for the purposes of commercial solicitation violates Wash. Stat. §

80.36.400.

          261.   Defendants’ foregoing violations are intentional and willful.

          262.   Plaintiff Cody Pepper and Washington Telemarketing Class members have

suffered injuries to their persons and property and were aggrieved by repeated violations as a direct

result of Defendants’ numerous violations of Wash. Stat. § 80.36.390 and Wash. Stat. § 80.36.400.

          263.   Plaintiff Cody Pepper and the Washington Telemarketing Class members are

entitled to recover damages for each of Defendants’ violations, including liquidated damages of

$100 per violation under Wash. Stat. § 80.36.390(6) and $500 per violation under Wash. Stat. §

80.36.400(3).

          264.   Plaintiff Cody Pepper and the Washington Telemarketing Class members will

continue to be damaged if Defendants are not compelled to abate their unlawful conduct, as alleged

herein.

          265.   Plaintiff Cody Pepper and the Washington Telemarketing Class members are

entitled to all attorneys’ fees and costs, as allowed by Wash. Stat. § 80.36.390(6), et seq., and as

otherwise allowed by law.



                                                 39
         Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 40 of 41




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually, and on behalf of all others similarly situated, pray

for an Order as follows:

               A.     Finding that this action satisfies the prerequisites for maintenance as a class
                      action and certifying the Classes defined herein;

               B.     Designating each Plaintiff as representative of the respective Classes, and
                      the undersigned counsel as Class Counsel;

               C.     Entering judgment in favor of Plaintiffs and the Classes and against
                      Defendants;

               D.     Awarding Plaintiffs and the Classes actual damages, statutory damages,
                      treble damages, and punitive damages, and all other forms of available
                      relief;

               E.     Entering an injunction enjoining Defendants from sending further
                      unsolicited text messages and from engaging in the other unlawful conduct
                      alleged herein;

               F.     Awarding attorney’s fees and costs, including interest thereon, as allowed
                      by law; and

               G.     Granting other relief as the Court deems just and appropriate.

                                        JURY DEMAND

       Plaintiffs demand a trial by jury on all counts so triable.


DATED: August 4, 2021                         Respectfully submitted,

                                              /s/ Javier L. Merino
                                              DANNLAW
                                              Javier L. Merino, Esq. (5294699)
                                              372 Kinderkamack Road, Suite 5
                                              Westwood, NJ 07675
                                              (201) 355-3440- Direct
                                              (216) 373-0539- Main
                                              (216) 373-0536- Fax

                                              Marc E. Dann
                                              (pro hac vice anticipated)
                                              Brian D. Flick


                                                 40
Case 1:21-cv-06581-JGK Document 1 Filed 08/04/21 Page 41 of 41




                            (pro hac vice anticipated)
                            DANNLAW
                            P.O. Box. 6031040
                            Cleveland, Ohio 44103
                            Office: (216) 373-0539
                            Facsimile: (216) 373-0536
                            notices@dannlaw.com

                            Thomas A. Zimmerman, Jr.
                            (pro hac vice anticipated)
                            tom@attorneyzim.com
                            Jeffrey Blake
                            (pro hac vice anticipated)
                            jeff@attorneyzim.com
                            ZIMMERMAN LAW OFFICES, P.C.
                            77 W. Washington Street, Suite 1220
                            Chicago, Illinois 60602
                            (312) 440-0020 telephone
                            (312) 440-4180 facsimile
                            www.attorneyzim.com

                            Max Morgan
                            (pro hac vice anticipated)
                            Max.morgan@theweitzfirm.com
                            Eric Weitz
                            (pro hac vice anticipated)
                            Eric.weitz@theweitzfirm.com
                            THE WEITZ FIRM, LLC
                            1528 Walnut Street, 4th Floor
                            Philadelphia, PA 19102
                            (267) 587-6240 telephone
                            (215) 689-0875 facsimile

                            Counsel for Plaintiffs and the Putative Classes




                              41
